Citation Nr: 1000008	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child.  


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to December 
1992.  

The appellant has filed a claim for apportionment of the 
Veteran's disability compensation benefits on behalf of their 
minor child, D.R., Jr.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

In July 2009, the appellant testified at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge 
(VLJ) at the RO.  A copy of the transcript of the hearing is 
of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the Veteran is not residing with his or her spouse, or if 
the Veteran's children are not residing with the Veteran and 
the Veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support.  It is 
not necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the Veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his or her dependents, and the 
apportionment claimants.  

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the Veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a Veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving additional support to "dependents."  See, e.g., 
Vet.Reg.No.6(c), Instruction No. 2, VI (Oct. 1934); cf. 
Vet.Reg.No.6(c), 4 (June 1934).  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).  

As this discussion illustrates, adjudication of the 
apportionment issue on appeal requires consideration of the 
financial status and special needs of the parties involved.  
In this regard, the Board acknowledges that review of the 
claims file indicates that the Veteran has been fulfilling 
his responsibility of providing child support payments for 
the care of his son, D.R., Jr.  Specifically, included in the 
claims folder are copies of numerous checks written by the 
Veteran to the appellant.  The checks, which are dated from 
1999 to 2008, include the notation of "child support" in 
the memo lines.  In addition, some checks also include the 
notation "for [D.R., Jr.]" in the memo lines.  Further, at 
the personal hearing conducted at the RO in July 2009 before 
the undersigned Acting VLJ, the appellant and her mother 
testified that the Veteran's child support payments are now 
being directly taken out of his VA benefits.  Hearing 
transcript (T.) at 3-5.  

Also included in the claims file are documents addressing the 
appellant's income from 2003 to 2005 and expenses in 2004.  
Additionally, in April 2004, the Veteran provided information 
regarding his income and expenses at that time.  

Significantly, however, the claims folder contains no more 
recent information regarding the Veteran's, or the 
appellant's, incomes and expenses since then.  In light of 
such evidentiary deficiencies in the record, the Board 
concludes that a remand of the issue on appeal is necessary.  
Specifically, on remand, an attempt should be made to obtain 
current financial data of both the appellant and the Veteran.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Request from the appellant and the 
Veteran appropriate documentation of 
their incomes and expenses since 2004.  
The significance of compliance with this 
request should be explained, to include 
an advisement that failure to cooperate 
may result in an adverse determination.  
All documentation received should be 
associated with the claims folder.  

2.  Following completion of the above, 
readjudicate the issue on appeal.  
Provide the parties and their 
representatives, if any, with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response before the case is returned to 
the Board.  

The appellant and the Veteran have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


